Title: To John Adams from François Adriaan Van der Kemp, 1 November 1818 to 2 November 1818
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Oldenbarneveld 1 Nov. 1818.


If my delaying to answer ÿour favour of the 2 of oct was a just measure of my valuing your condescending kindnesses then—no doubt—I ought to be deemed not to deserve your So distinguished attention—but I am happy indeed, that you cannot foster Such an idea—and I Should rather be prompted to make an apologÿ for an insignificant Letter, was I not fully persuaded—that—imperfect as it may be, it is allways acceptable as a thankful tribute for the numberless proofs you and your Lady have bestowed upon me—Indeed—my Dear and respected Sir! Such proofs I count among the Greatest blessings, bestowed upon me in my Solitude by a kind providence—The indisposition of my Dear Daughter interrupted my correspondence—She is recovered—God be praised! and enjoys again health and contentment—and even assists her father with her pen—My daÿly labours are now Some what abated—and I am returned to the Records—although I am apprehensive, that my Success may be compleated with the Sacrifice of my eyes—They are greatly dimmed—but I Shall make use of these faithful Servants, as long as they will last. The Records of this State are indeed a treasure, whose value is yet unknown—more So—as in part these have been destroy’d in Europe—I have offered—a Supply from the archives of the King of Netherland, the original Documents of the W. Ind. Company having all been carried of—during the Despotic rule of Bonaparte—provided—I could defraÿ the expences of copying these—but this is above my reach. I mentioned to our Government the possibility—of recovering what it did not possess—but doubt very much, if the Executive Shall be daring enough—or can prudently charge himself with this responsibility—neither believe that our popular government could be tempted to Spend So much for musty papers—
I met with a Suit of one Capt. Thomas Adams—23 jan 1653—will you look at your Genealogy—if that Gentleman was among your Ancestors—if So—I Should wish to mention it in my annot. on the Records—He must have been a man of respectability—as one Provoost—Not: Public and the Secret. of State Carl Verbrugge—accepted to act as Arbiters in his be half in a certain contest.
I Solicited Some further information about your Patriotic james Otis—I have been Satisfied in part—one of our Country papers having giving us an Small Extract of your corresp—with Judge Tudor Wilmington—with your lett. of Cæsar A Rodney Sept. 5. 1818 and your answer from Quincey Sept. 13—From Niles Register—
How Should I value myself could I deserve Similar distinctions!—You will permit me—as it is not in mine power—to communicate even triffles of my own—to fill this Letter with more valuable materials relating to your Self
It gives me pleasure—that here—J. Adams—remains honoured and revered by all who knew his worth—as well as in Massachusetts.
At the Cattle Show in Watertown—jefferson County—George Parish Esq—toast was “the Venerable John Adams the Patriot, the Statesman and distinguished Agriculturist” will not this my communication be a passport for an Extract of  a Letter—of my worthy friend D. A. T—the man whom I love and respect?—
“your old and valued friend, the Expresident, at the age of 83, is Still very active. Almost every week we are favoured in our Newspapers, with a Letter to a friend in Boston, containing discussions in a Style of much Solidity, and not without considerable animation on the memorable events and distinguished character of our Country in its Struggles with the Government of Great Brittain, previous to the war which ended in our Independence.” It will be much to be lamented, if He does not leave behind him memoirs of those and Succeeding events and characters, written when his pen flowed more easily and his recollections were more lively yet and vigorous—He is certainly the most competent of any man now living—perhaps the Only man, able to give us a view of the real causes of events and the proper weight of Individuals, who took distinguished part in that contest”
Having bestowed So many distinguished—unpaid for—Services to your Countrÿ—why Should you withold this? I offer myself—to publish whatever delicacy might forbid to you or your Children—and I Should value—Such a distinguished proof of regard far higher—than any Academical honours what-ever—you know—I have not yet received the last or  vol—of your Society—or must I not expect it?—then I may claim a notice of it,—and I Shall not regret it much—if I receive, now and then, a line—that I am not forgotten, and that you remember me to your Lady—while even without these, I must remain, willing, unwilling, with the highest consideration / Dear and respected Sir! / your affectionate and / obliged frend


Fr. Adr. vander Kemp


This instant I receive Miss. Welsh Letter—God be praised! my Dear and respected frend—your excellent partner is Spared She must—She Shall continue to do good—She will chear and comfort you in your last moments—and then depart in peace to her Lord—Leaving her Children—her frends—her acquaintance an example—to follow—and her Heavenly Father will reward her—by placing her in brighter circle of usefulness. 2 Nov. vdk.
